 

 

 
 

UNITED STATES DISTRICT COURT © ORE T
SOUTHERN DISTRICT OF NEW? ORM [i, Ay ig: 13

D

\ 4
\ ye LP a gk gl tee
\ Ve KOse to
S Sh x ay ae \

fo
‘ish pig Why No
— - a:

  

°Y. a ay AOS Pom A Lain SS:

 

 

 

Write the full name of each siointift| (To be filled out by Clerk’s Office)
-against- COMPLAINT
; ~ (Prisoner)
\. (Sra | Bok 4 We Al paleo ; Dor Sevres “AON
\ “ lk Do you want a jury trial?
Dace a Je dened, Sy Aa ak 0 Sex. gYes ON
i

e oes, , “yt
\ Cone, wf Wee) ») ws Noe c © NY a Oy, 6%

500 be, 6.80. ear 10
Write the full name of each defendant. If you cannot fit whe
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section lV.

 

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/6/16
IV.

DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. lf the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1: C wee oi PS Aree eS
First Name Last Name Shield #
Current Job Title (or other identifying information)
» TT 4 6 SRL C.. _
\ VorSen es Sows
Current Work Address
. \. « < ¢ —
Qe. AP EAR EONS Perv \ Sb»
County, City State Zip Code
. ey ON . om %
Defendant 2: INN. MMWet Kaecr  N OSAE SL JANE tee a ~— "
Xf my
First Name Last Name Shield #
Current Job Title (or other identifying information)
ON x< 3 GEARS fea & na CoP
Current Work Address
Ms Etat Os. joel Noo
County, City State Zip Code
\ ast
Defendant 3: i se s< Ay
First Name - LastName Shield #
pk KO YY N Ly< c -f Ae Cee”
Current Job Title (or other identifying information)
Qn. whey OT “ate ©
Current Work Address ‘
Jey io Extncnes WAY AGy 4 i 4 one ch
Ww
County, cy State Ae Code
On oe :
Defendant 4: OVA __ \ oe MAY yi NE
First Name Last Name Shield # .
Re ED eNom wh
MSN ) WEE oe ote A
Current Job Title (or other identifying information)
ay “OO . RX Ox com
Ow “eee Me PY Na A
Current Work Address “
j BS Ped aro, yan \ ly eS, ih
County, City State «dip Code Af

 
 

Po

“8

é X rd YY eK roel’

     

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

* Violation of my federal constitutional rights
C] Other:
IT. PLAINTIFF INFORMATION

 

a plaintiff must provide the following information, Attach additional pages if necessary.

Ne \| \u By | o{\ Ldaclor’ .

First Name Middle Initial Last Name

 

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit. -

\%o5G Ww
Prisoner ID # {if you have previously been in another agency’s custody, please specify each agency
and the 1D number (such as your DIN or NYSID) under which you were held)

YA ive ice Kee SA
JeSS mosh” Cin y POONA Ow
Xs

Current Place of Detention S

 

  

at of \ Q ©
Sy WW Qa SONY Fe ror oN

institutional Address

AA \ oe
Wwtibaedvet, We dse NY Lends

County, City / ‘State \ Zip Code
Il. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

co -
TA Pretrial detainee
C] Civilly committed detainee
CL] Immigration detainee

CJ] Convicted and sentenced prisoner
Cl Other:

 
rm

No wy 8
C CaS MUETLL Me
Ne » Ny ~

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

“ET Violation of my federal constitutional rights

C] Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.
Kean Oued Cx4\ aan

First/Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

VTALCYE
Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the 1D number (such as your DIN or NYSID) under which you were held)

Al allot, NV

Current Place of Detention!

 

 

va MA er | \ i agen LOY)
AIA Ny Weaste le ter COA ich YO.
institutional Address 7

 

Weakelwstr VAN wn Noy \O595
County, City State Zip Code

fil. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

a Pretrial detainee
LI Civilly committed detainee
L] Immigration detainee

L] Convicted and sentenced prisoner
[) Other:

 

Page 2
V. STATEMENT OF CLAIM

Place(s) of occurrence: \ AS ¢ Coe ww Lee BS fog of nv Meo, WN \G oS

 

 

\
Date(s) of occurrence: as / “a\ | on Q Ol | }\ ] ye
I
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

XQ
"4

Mgl c\ Cant Sout el, Of eS we K aAtKe . GX A, Vaca Oey
Xe Ag 2 ese Ms \Nte: — seein CS wat 2h Welln KO
al es st wide. Suenckt Ws ANGE. ile Caw, a Rage, SoCo ‘

ON >> Vi \ Ayr Xt: anc a nde wr, or $ Qe iddence \ VMS Zar d\n -

yar hve. Yee, ss Cia xX a tek WSeke SOE c CC we em Waa, Ar». Metron

~ _ X :

hy yale Se | ex ae LS “aon se — \ofeVe. Dane. joke ene ene Yet acer We. Ch
Seccdw \ Nett wr, BX, MES aa ts es boetiLotic . wus fe A

XS of Nie \
“hee CM votes an Ne sacs we BES ates any Care de td ated) )

\

_\ =F
c & AES \ Ae Dor ay SC me —

- “a een Soest WA Me <—coe ow ‘ AB NAR Cad Cron J _
Swan he \ f New uN ¢ OVee oe. Vasco. & Ves A ore a ott “0
és Off oe Anson: a WOL<eccjer, 0 BVa Qownch,

Cone ij ear MO ws Wee Soke QAn. “A 2. f\sot \nunek Sead 3 ok
ote nw nn “wt. CSE oye i Qe exe Www.
won Qe ‘A WS QO S NAG fy — . Soe BtVN 2 ache a WHONG,
Spas ACC nic yi a aad oo Lede \ ee. Y AG ; : A
Vee Noel sere Nowe ves! (NSO ort te reucechng By ‘G VR eS

VA

Feet Every os _ Wes Yor SBS el YN Ae YW 7 Poow

Carct So Rc -- co d C ono) ock aks oo Se ext rns JN 2 Wack

®

en AG dus dane exe SOR OR icvx aN e\se — Leas S \s0 Noa heh wae

 
   

*

C

aa

     

¢ }
Coil ‘

 

Page 4
Mee. Moe oes Qf) Cx yancre, Dro Aue AD Say Le, Nat res eS
OW owe soc # wi Nac. _ WA Vanes eckes a OL onion,
Yao tas, tao C. unt) oeai se, G. pote “at. SY \\ vs. we
2h@, ekead oe Ne Yee = aceces ae Nau sans. provewe s
Nay elds N00 ¢ E74 o> RES Deer NX Ce: C een ey So Cre WUC we
Wan Woe SUC Lee cd. carareor ORR cet” Wed Cede
wwe eo ADA REO Xoo We al eruesd Yo & note Vebe &
Were ~&, Blase cx. S ies We. ore ae ie Qos

a seek AN

eet None Ow ce. We Me Ce mag We ck, vee CoO eK
INJURIES: Cee MA dne on

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

rte NO Fok \ (
he i \e — _je\ * \ \ns cee 9 Tels Anes i? _\ YM KS WN le a
oy 4 ; ~ a \ a) / “7 \ \
Che \ ON. eos ote! ee 4 Na Ce oe aan vi A al Ny el — MAE val eo eh
+

 

sagereraignt

cs Pe Yo Oy

 

ifs
\ . \ \ . to o\a 4
CHEM ae Wye ec. Sf COAL. Wee \ NO A a Posn 2 OK VE
x oe

oN. JM Yoved “¢ NS SA. Nes SES. SNety We & pte ( aE we

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order,

  

Cl p. ww ke = a ny cle wee se Nu ey ent SU al oe Nol eve ey, | AARK
A ~
Ye “ cS wren IC o& 4 We, Oc 3@ ok wt a \ x

was Ys WS pss: BES

7)

Roamans paeenabe es Canc Sage 6 e\ Delandoay 6K Nae, .
& SNAG ARE ok 4 te Rd SL COG We >¢\,. tvs oO Sudo wren Mn
wc jad04s' L) a Co {on © x Sats ow hs \eee spol vee

GH & sA\ CE we sae . or \ pene. o Te f Xs

=f
7 , C ¥¢
YN _ % . ns
OAK eats > ON ¢ c toad ee Ay NN SS C3 Li sedan sel Or Cay PC SS) oe WhO GD
XS ¥

 

Page 5
   

cs
Qe ose - &ey Ww e ie WW OS oF ax NY Wes ~ “ek ey « “o> \ ie “ we Oy

a L ee % SA (Boo CS OAS Ae % SI Ch, \ ae (NC Kane (0 ne. ef Qe eC. MY

mags?

AMR CORO Nm ws Na SN AX, \waads weeny ME
wry € es ~ Oh wo RE Cory Ss ? No

oe SN <— ond, MY

a ey,
re, ow NN PORN @aK
cnr, Oh ee HeLeet> Vecled

    

Se \e wR » ok

 

“A
\, C\ Ad *

NA ee

e*

Ya ~ .

wee, % . nS fo. e
ER \ . r oe aged? EERE LASS
Sty C he SAPO ir ONES “~ we a)

   

Lane | we s SNE . Wea \*

-

Ca ok
NN

Was e FY, 4“; © OQ CNR aye OaNed” & ALO! NEVE, Lannion as one Zee
LO gr RK ft gee wag
Ce Cel, » Koo. ow Ql Snrek Lela, Fore »

Cc SSS
» ~ aK \. oN ‘\ a \ ee “> o on
lO ). \wew Po AN Ne) or PVA rye, VRS “eS \
Drew, bangs Ans No <n _ aS
de AION

a

WNP che ww _-

 

N
CINK, at Os we Nn? Ke hae @

Ne

  
    

 

Byer! Ss

   

. ns . a :
mA on Bm i SN on ca oy & A os ae we fre KO AQAA
Reve Ese GASK sad. Nae Kone cts Veto k Cand OX YN

a y wee Ne, 2 af ni at Be

Orne, ad, Lubes =

 
TENS Cacn need &>
a Keanatt> Ca Ana, My“ lay) tere Kon

l\ne NV Ved HOV" ve Ce Ae pac Ven AL ese as Veo ‘
« - =~ AGS ak Me ce s\n. le exe Ct es
AKaanka  \ Wore Mic \ne\ ie \\e

and €¥CELSOWE sore

avarely urank ah oa

A

A
Camb eblicer Akon aided 4 ate Lhe Clpectenent
a ad lpeaa “a C\ Ae \or tally ye Ab We WwW Ay Ove 20.) AY i cloescl

Vote Ta aA very aC abel 2 ide, oMicee Asthonsa, Vat
sta a

wilh \nies yan 4 bo \ AY meds nhs WA) "Nou Maia your

(> ~ — . ( Cc Bw : ada y A Ni ya C \s c
Sueding aucd, LM OF A Ye (rsh Wags you Su
ce \a\; \ Va rman

OMG coc nathon A Oa AC Avec © xk . bo a ne ANC Cy Gy
so C 4 Maa . T Loo cis ~ ene ‘Oe CONN VWNe a C orders al
° Ay

\ ad \ é ee Ce.
Waa vy We CN = al ; ke
Wor and “ A AA \ aXe wen A LY\ own \akot ay vr ak wowrrv CC “ ) . \ \\ne
KN \. ¢ Maie We & eh \ Bees ny \ (XO
¢ o
o. NC AR Se ac We A AW ne \o ry ve OOM CINE.
a.

col\net (4.

Jo 9 gy
L Oa he we f ef’ f . yy 4 -

Ae

rit

AaMiaAl ac \vvity,
\\ VV rCOM™ Adare SS

enupsay G0

yy ore
VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

 

 

 

    

 

—_ aintiff’'s Signature...
, o> US ‘
\ AW a phowe) \
First fame, Middle Initial Last Name

WO Vode VO

Prison Adgiress

\\ \ 6
Wels ANw Nevay ei Noba%

County, City State | Zip Code

 

Date on which | am delivering this complaint to prison authorities for mailing: | \ j \ ;

 

Page 6
'
AN
4 A om j >
( Copan PRR MEE
Nove

&

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

ul l 18 Coun ol) ( y . Ee Vian )

t i

 

Keanna _ Kettan ain
First Name Middle Initial Last Name -
A/Nisan nog Weedronesker  Couaky ni eo “Dox 10
Prison Address / . fo
weekelnesber Vartan Ney LOBES

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

 

Page 6

Plaintiff's Signature cnn nnn
 

 
